PUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                     No. 17-4205


UNITED STATES OF AMERICA,

            Plaintiff - Appellee,

v.

HINDA OSMAN DHIRANE, a/k/a Nicmatu Rabbi,

            Defendant - Appellant.



                                     No. 17-4226


UNITED STATES OF AMERICA,

            Plaintiff - Appellee,

v.

MUNA OSMAN JAMA, a/k/a Asha Ali Amin, a/k/a Umu Luqmaan, a/k/a
Taaibah,

            Defendant - Appellant.


Appeals from the United States District Court for the Eastern District of Virginia, at
Alexandria. Anthony John Trenga, District Judge. (1:14-cr-00230-AJT-1; 1:14-cr-
00230-AJT-2)


Argued: May 10, 2018                                           Decided: July 16, 2018
Before NIEMEYER, KEENAN, and HARRIS, Circuit Judges.


Affirmed by published opinion. Judge Niemeyer wrote the opinion, in which Judge
Keenan and Judge Harris joined.


ARGUED: Geremy C. Kamens, OFFICE OF THE FEDERAL PUBLIC DEFENDER,
Alexandria, Virginia, for Appellants.       Jonathan Y. Ellis, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Appellee. ON BRIEF: Whitney
E.C. Minter, First Assistant Federal Public Defender, OFFICE OF THE FEDERAL
PUBLIC DEFENDER, Alexandria, Virginia; Alan H. Yamamoto, LAW OFFICE OF
ALAN YAMAMOTO, Alexandria, Virginia, for Appellants. Dana J. Boente, United
States Attorney, James P. Gillis, Assistant United States Attorney, Danya E. Atiyeh,
Assistant United States Attorney, Joseph S. Attias, Special Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for
Appellee.




                                         2
NIEMEYER, Circuit Judge:

        Following a bench trial, the district court found Muna Osman Jama and Hinda

Osman Dhirane guilty of conspiracy to provide and of providing on numerous occasions

material support to al-Shabaab, a designated foreign terrorist organization, in violation of

18 U.S.C. § 2339B. The defendants, naturalized American citizens who were born in

Somalia, collected money from members of online chat rooms and transmitted the funds

to coconspirators in Somalia and Kenya to assist al-Shabaab’s terrorist activities in the

Horn of Africa. The district court sentenced Jama to 144 months’ imprisonment and

Dhirane to 132 months’ imprisonment.

        On appeal, the defendants contend (1) that the district court erred in denying their

motion to suppress evidence obtained pursuant to warrants issued under the Foreign

Intelligence Surveillance Act (“FISA”), arguing that the evidence was obtained

unconstitutionally in light of FISA’s ex parte and in camera judicial review process;

(2) that the district court applied an incorrect legal standard to conclude that two

coconspirators in Somalia and Kenya, to whom the defendants transmitted monies, were

“part of” al-Shabaab; and (3) that the district court erred in applying sentencing

enhancements under U.S.S.G. § 2M5.3(b)(1)(E) (providing for a two-level enhancement

when the support to a foreign terrorist organization was provided with the intent,

knowledge, or reason to believe it would be used to assist in the commission of a violent

act).

        For the reasons that follow, we affirm.



                                              3
                                              I

       In 2008, the U.S. Department of State designated al-Shabaab a foreign terrorist

organization under § 219 of the Immigration and Nationality Act, 8 U.S.C. § 1189. At

that time and continuing through the events of this case, al-Shabaab was engaged in

terrorist activities in the Horn of Africa region, principally in Somalia.

       In the period from 2011 to 2013, the defendants participated in an online chat

room composed of members of the Somali diaspora in the United States and around the

world. Participants generally discussed current events concerning Somalia, including

al-Shabaab’s activities there, and, on various occasions, al-Shabaab leaders and

representatives would speak to the group and solicit support, including financial support,

for their terrorist activities.   During that time, the defendants also participated in a

smaller, private chat room known as the “Group of Fifteen.” Only those participants

from the larger chat room who had been or who could be persuaded to become

committed supporters of al-Shabaab were invited to join.             The Group of Fifteen

conversed confidentially approximately once or twice a month, where members pledged

to make periodic payments ranging from $50 to $200 in support of al-Shabaab’s

operations. The defendants kept track of those commitments and contributed money

themselves. They also arranged for representatives or persons associated with al-Shabaab

to speak to the Group of Fifteen and solicit support, including financial resources, for

al-Shabaab’s activities.

       As the money was collected, the defendants transmitted it to persons involved with

al-Shabaab either on “the Nairobi side,” referring to the geographical area around

                                              4
Nairobi, Kenya, or “the Hargeisa side,” referring to the geographical area around

Hargeisa, Somalia. Defendant Jama “personally solicited contributions” from the Group

of Fifteen, “monitored whether the individual members had satisfied their monthly

commitments,” and saw to it that the sums were “successfully transmitted to and received

by [al-Shabaab] contacts,” both on the Nairobi side and the Hargeisa side. And defendant

Dhirane played a similar role, mostly for the Hargeisa side. The monies sent to the

Nairobi side were transmitted principally to a woman named Fardowsa Jama Mohamed,

who used the funds to operate two safehouses in Nairobi for al-Shabaab fighters. The

monies sent to the Hargeisa side were transmitted principally to a woman named Barira

Hassan Abdullahi, described as a financial organizer on behalf of al-Shabaab, who used

the funds to purchase vehicles and other supplies for al-Shabaab fighters in the Golis

Mountains just north of Hargeisa.

       The government gathered evidence of the defendants’ activities through electronic

surveillance authorized under FISA. Transcripts of conversations collected during this

surveillance showed the defendants and their coconspirators using coded language and

sharing advice about how to avoid being caught and what to say if questioned. They also

showed the defendants discussing instances where their financial help had assisted

fighters in the field. On one occasion, Dhirane described a news report of an attack by

al-Shabaab on Somali government troops as an ambush “by our forces,” stating, “Thanks

to God; let him die. . . . Yes, wonderful; that one will benefit us.”

       In June 2014, the defendants, along with others — including Mohamed and

Abdullahi — were indicted and charged with one count of conspiracy to provide material

                                              5
support to al-Shabaab, a designated foreign terrorist organization, and both defendants

were charged with 20 substantive counts of providing material support in the form of

money to al-Shabaab — one count for each transmission of money — all in violation of

18 U.S.C. § 2339B(a)(1).

       Prior to trial, the government filed a notice of its intent to present evidence

gathered during the surveillance that was conducted pursuant to warrants issued under

FISA. The defendants filed a joint motion to suppress the evidence, even though they

had not reviewed the warrant application and supporting materials due to the fact that

they were classified, contending that the information was unlawfully acquired or the

surveillance was not made in conformity with an order of authorization or approval,

citing 50 U.S.C. §§ 1806(e) and 1825(f). They also requested that their counsel, who

possessed a security clearance, be given access to the classified FISA materials. While

the district court denied their counsel access to the FISA materials, it nonetheless

conducted an in camera and ex parte review of the materials and thereafter denied the

defendants’ motion to suppress. The court concluded that there was probable cause to

issue the warrants; that the surveillance complied with all applicable procedures; and that

nothing in the materials suggested that a false statement or misleading omission had been

made to the Foreign Intelligence Surveillance Court that issued the warrants authorizing

the surveillance.

       The defendants waived their right to a jury trial, and the district court conducted a

bench trial beginning in July 2016. During trial, the defendants argued that they provided

monies exclusively for the purpose of procuring medicine and medical services for

                                             6
al-Shabaab members, which they claimed fell within the “medicine” exception to

“material support” as used in 18 U.S.C. § 2339B. See id. § 2339A(b)(1). At the

conclusion of trial, the court found both defendants guilty of conspiracy, Jama guilty of

all substantive counts, and Dhirane guilty of those substantive counts covering conduct

that occurred after she joined the conspiracy, acquitting her on the remaining counts. The

court issued a written opinion dated November 4, 2016, providing its findings of fact and

addressing the various legal issues that had been presented at trial.

       The court found as facts that the defendants were “ardent, committed, and active

supporters of [al-Shabaab]”; that they knew that al-Shabaab was a designated foreign

terrorist organization and was engaging in terrorist activities; and that they knew that it

was unlawful to provide support to that organization. The court found further that the

defendants played a prominent role in the Group of Fifteen chat room, arranging for

representatives of or persons associated with al-Shabaab to solicit funds from members of

the chat room and then organizing the collection of those funds and their transmission to

Kenya and Somalia.       It found that the defendants transmitted the funds mostly to

coconspirator Mohamed on the Nairobi side and coconspirator Abdullahi on the Hargeisa

side for the specific purpose of supporting al-Shabaab’s activities in those areas.

Mohamed, it found, operated two safehouses in Nairobi, one for providing medical care

and treatment to injured al-Shabaab soldiers and the other as a staging ground for

al-Shabaab’s military operations. Abdullahi, it found, received the monies in Hargeisa

and used them to provide transportation, trucks, and other support services to al-Shabaab

soldiers. The court found generally that the defendants, as part of their fundraising

                                              7
activities, had access to al-Shabaab leaders and to nonpublic information pertaining to

al-Shabaab’s financial needs, including for its military activities. In this regard, the court

found specifically that these defendants coordinated “to some degree their fundraising”

with respect to the specific military activities of al-Shabaab. In sum, the court found that

the defendants “understood, intended, and planned that, when they provided money to

[Mohamed, Abdullahi, and others], they provided money to [al-Shabaab].”

       The district court sentenced Jama to 144 months’ imprisonment and Dhirane to

132 months’ imprisonment, applying sentencing enhancements to their Guidelines ranges

under U.S.S.G. § 2M5.3(b)(1)(E) (providing for a two-level enhancement when the

support to a foreign terrorist organization was provided with the intent, knowledge, or

reason to believe it would be used to assist in the commission of a violent act).

       From the district court’s judgments, the defendants filed these appeals.


                                              II

       The defendants contend first that the statutory framework that allowed the district

court to determine ex parte and in camera the legality of the government’s surveillance of

them pursuant to the FISA warrants was “fundamentally at odds with our adversary

system.” They argue that it was contrary to our constitutionally established adversary

system to deny their counsel, who possessed the requisite security clearance, access to the

warrant applications and supporting materials to assess whether they met statutory

requirements and were consistent with the Fourth Amendment. Such a review on behalf

of any defendant, they assert, should only be made by the defendant’s counsel as an


                                              8
advocate, not by the court. See Dennis v. United States, 384 U.S. 855, 875 (1966)

(recognizing, in the context of a trial witness’s grand jury testimony, that “[t]he

determination of what may be useful to the defense can properly and effectively be made

only by an advocate”). Moreover, they contend that by refusing to allow defense counsel

to review the materials, the district court effectively precluded counsel from obtaining a

Franks hearing. See Franks v. Delaware, 438 U.S. 154, 171–72 (1978) (authorizing an

adversarial hearing on the validity of a warrant upon a showing of an intentional or

reckless falsehood in a warrant affidavit). The defendants make clear, however, that they

do not challenge on appeal the conclusions reached by the district court, only the

statutory framework that allowed the court to reach those conclusions without the

participation of counsel.

       The defendants filed a motion to suppress the surveillance evidence before trial,

and because the Attorney General filed an affidavit stating that disclosure of the

classified materials involved in obtaining the warrants would harm national security, the

district court conducted an ex parte and in camera review of the warrant applications and

underlying materials, as provided by FISA. The court found that it was able to adjudicate

the legality of the FISA surveillance without the assistance of defense counsel, although

the statute provided it with discretion to seek that assistance, and it concluded that the

surveillance was properly authorized and lawfully conducted.

       In enacting FISA, Congress intended that the procedures provided strike a

reasonable balance between the competing interests in protecting individuals’

constitutional guarantees and in protecting matters involving national security. The Act

                                            9
provides that when a defendant files a motion to suppress and the Attorney General files

“an affidavit under oath that disclosure or an adversary hearing would harm the national

security of the United States,” the court must review the materials ex parte and in camera

“to determine whether the surveillance of the aggrieved person was lawfully authorized

and conducted.” 50 U.S.C. § 1806(f); see also id. § 1825(g). The Act gives the court

authority to disclose the materials to the party moving to suppress, but “only where such

disclosure is necessary to make an accurate determination of the legality of the

surveillance.” Id. § 1806(f); see also id. § 1825(g)

       The government notes that every federal court to have considered the

constitutionality of these procedures has concluded that FISA reached a reasonable and

therefore constitutional balance of competing interests. See, e.g., United States v. Pelton,

835 F.2d 1067, 1075 (4th Cir. 1987); see also United States v. El-Mezain, 664 F.3d 467,

567–68 (5th Cir. 2011); United States v. Damrah, 412 F.3d 618, 624–25 (6th Cir. 2005);

United States v. Belfield, 692 F.2d 141, 148–49 (D.C. Cir. 1982). And we share that

view. It is consistent with the general notion, even in the criminal context, that the right

to an adversarial proceeding to determine disputes of fact is not absolute. See Kaley v.

United States, 571 U.S. 320, 338 (2014) (“This Court has repeatedly declined to require

the use of adversarial procedures to make probable cause determinations”); Taglianetti v.

United States, 394 U.S. 316, 317 (1969) (noting that “an adversary proceeding and full

disclosure” is not required for “resolution of every issue raised by an electronic

surveillance”); United States v. Daoud, 755 F.3d 479, 482 (7th Cir. 2014) (similar).



                                            10
       Nonetheless, the defendants contend that the FISA structure denied them their

constitutionally established right to a Franks hearing. In Franks, the Supreme Court

recognized that a defendant has the right to challenge the veracity of an affidavit made in

support of a warrant, but in order to procure an evidentiary hearing on the matter, the

defendant must first specifically identify what aspect of the affidavit used by the judicial

officer to issue the warrant was allegedly false and must accompany that allegation with

an offer of proof. 438 U.S. at 167, 171. FISA similarly provides for court review of a

warrant application’s veracity and legality and, if the court finds it necessary, a hearing.

In conducting its review, however, the court relies on the input of various executive

officers and its own review of the relevant materials to decide whether a hearing is

necessary. See 50 U.S.C. § 1806(e)–(g); see also Daoud, 755 F.3d at 484 (“[T]he judge

makes the additional determination, based on full access to all classified materials and the

defense’s proffer of its version of the events, of whether it’s possible to determine the

validity of the Franks challenge without disclosure of any of the classified materials to

the defense”).

       We recognize the benefit that an open, adversarial proceeding could provide,

particularly in cases where a falsehood in the affidavit could be more readily identified by

the defendant or his counsel than by a court perhaps less familiar with the subject matter.

But Congress did not run afoul of the Constitution when it reasoned that the additional

benefit of an unconditional adversarial process was outweighed by the Nation’s interest

in protecting itself from foreign threats. And even then, it took care to mitigate the loss

of any such benefit by requiring the involvement of a number of high-ranking executive

                                            11
officials who, subject to additional oversight by the Attorney General, must participate in

the FISA-warrant application process.        See 50 U.S.C. § 1804 (requiring, inter alia,

(1) that the application be made by a federal officer upon oath or affirmation, (2) that the

Attorney General personally approve the application, (3) that a high-ranking executive

official certify the application, and (4) that other affidavits or certifications be provided as

the judge or Attorney General may demand).

       At bottom, we reject the defendants’ challenge to the FISA framework and thus to

the district court’s decision not to disclose the classified FISA materials to the

defendants’ counsel under that framework, even though, as the defendants repeatedly

noted, their counsel had the requisite security clearance.


                                              III

       For their main argument on appeal, the defendants contend that the district court,

in the course of its opinion after trial, erred by “redefin[ing] an element of § 2339B,”

without any legal support, when it defined “a foreign terrorist organization” as used in the

statute to include any person “engaged in significant activity on behalf of [a foreign

terrorist organization] relative to [its] goals and objectives” and developed a list of non-

exclusive factors to determine if someone met that definition. They argue that with this

broadened definition of “organization,” the court concluded that coconspirators

Mohamed and Abdullahi, to whom the defendants sent money, were part of al-Shabaab.

This was, the defendants maintain, critical to the finding of guilt, because they claimed at

trial that Mohamed and Abdullahi were independent of any foreign terrorist organization


                                              12
and that therefore the defendants’ transmission of funds to them was not “to a foreign

terrorist organization.” They then elaborate on the consequences of the court’s error:

      Federal courts have no power to invent their own definitions of the
      elements of federal criminal offenses. Doing so violates the fundamental
      principle that Congress, not courts, defines the elements of a federal crime.
      Devising a novel and unforeseeable construction of an element of a federal
      crime at the end of a criminal case, and then applying that construction
      retroactively, violates the Due Process Clause. And devising a novel non-
      exclusive seven-factor test to define an element of a federal offense violates
      the void-for-vagueness doctrine. At bottom, the district court’s common
      law construction of the “foreign terrorist organization” element of § 2339B
      reconfigured an element of a federal crime into something that was
      previously unknown to the law.

      In its written opinion finding the defendants guilty, the district court began with its

factual findings. It then applied § 2339B to the facts. In applying the statute, however,

the court seemed to assume, as the defendants had argued, that the transmission of

monies by the defendants for use by al-Shabaab could only satisfy the elements of the

statute if the monies were transmitted to persons — here, Mohamed and Abdullahi —

who were “part of al-Shabaab.” (Emphasis added). The court’s discussion was in

response to the defendants’ particular argument for acquittal — that Mohamed and

Abdullahi, to whom the defendants transmitted the monies, were “independent of”

al-Shabaab and that the monies paid to them were “for purposes the Defendants believed

were lawful,” thus insulating them from criminal liability as they “did not intend to

deliver these funds to [al-Shabaab] or anyone who could be considered part of

[al-Shabaab].” As the court thus understood its task, it was looking for a standard “to

determine whether someone [was] sufficiently acting for or on behalf of [a foreign

terrorist organization] to be deemed a part of the [foreign terrorist organization].”

                                            13
(Emphasis added). When looking for the substance of that standard, however, the court

observed:

       There is surprisingly little case law concerning by what standard to
       determine whether a particular individual is sufficiently associated with [a
       foreign terrorist organization] to constitute the organization itself.

Therefore, the court, on its own, developed a seven-part balancing test from analogous

sources to determine whether Mohamed and Abdullahi, “to whom the defendants

delivered their funds[,] were part of [al-Shabaab].” (Emphasis added). The court then

applied the test to the facts and concluded that both Mohamed and Abdullahi, as well as

the defendants, were indeed part of al-Shabaab.

       The defendants on appeal now seize on this portion of the court’s analysis, arguing

that the district court had no legal justification to create and apply a new standard under

the statute during the course of a criminal prosecution and that, in doing so, the court not

only erred but also acted unconstitutionally by introducing a new element into the crime.

       The district court’s adoption of a test to determine whether someone was part of a

foreign terrorist organization for purposes of § 2339B was, we conclude, unnecessary and

resulted from a misunderstanding of what § 2339B required in the context of this case.

Section 2339B does not require that persons such as Mohamed and Abdullahi be part of a

foreign terrorist organization, nor does it require that the defendants themselves be part of

the organization. The statute prohibits anyone from knowingly providing or attempting

to provide material support or resources to a foreign terrorist organization. As § 2339B

provides:



                                             14
       Whoever knowingly provides material support or resources to a foreign
       terrorist organization, or attempts or conspires to do so, shall be [punished].
       . . . To violate this paragraph, a person must have knowledge that the
       organization is a designated terrorist organization . . . has engaged or
       engages in terrorist activity . . . or that the organization has engaged or
       engages in terrorism.

The statute defines “material support or resources” to include, among other things, “any

property,” “currency,” “safehouses,” “facilities,” or “transportation,” but it excludes

“medicine or religious materials.” 18 U.S.C. §§ 2339B(a)(1), 2339B(g)(4), 2339A(b)(1).

Accordingly, to prove a violation, the government must establish that a defendant

(1) knowingly provided or attempted or conspired to provide material support (2) to a

foreign terrorist organization (3) that the defendant knew had been designated a foreign

terrorist organization or had engaged in terrorism. See Holder v. Humanitarian Law

Project, 561 U.S. 1, 16–17 (2010) (clarifying that the requisite “mental state” required to

violate § 2339B is “knowledge about the organization’s connection to terrorism, not

specific intent to further the organization’s terrorist activities”).

       Thus, determining that Mohamed and Abdullahi, to whom monies were

transmitted, were part of al-Shabaab was not necessary to finding that the defendants had

provided or attempted to provide material support to al-Shabaab. Soliciting money to

satisfy al-Shabaab’s expressed needs, collecting that money, and then transmitting it to

individuals in Africa who were associated with al-Shabaab for the sole purpose of

funding al-Shabaab’s activities violated § 2339B. And while such an attempt alone is all

that is necessary — see Humanitarian Law Project, 561 U.S. at 30 (noting that even

“working in coordination with” a designated terrorist organization “serves to legitimize


                                               15
and further their terrorist means”) — in this case the monies actually went to maintain

safehouses for al-Shabaab militants and to acquire trucks, transportation, and other

support services for the militants. As the court found, the monies reached the defendants’

intended objects and accomplished the intended purpose of assisting al-Shabaab. That

undoubtedly fulfills the elements of the prohibited conduct.

       The defendants’ argument that support given to assist a terrorist organization

might thereafter have been used to purchase medical equipment or supplies was therefore

irrelevant. The defendants were charged with providing money, not medical supplies,

and in particular money that they had solicited and collected with the stated purpose that

it would be sent to support al-Shabaab and its various activities. As the Supreme Court

has observed in this context, even material support given to a terrorist organization to

promote “peaceable” or “lawful” conduct furthers terrorism as it “frees up other resources

within the organization that may be put to violent ends.” Humanitarian Law Project, 561
U.S. at 30; see also id. at 32 (noting that providing material support to terrorist groups in

any form “also furthers terrorism by straining the United States’ relationship with its

allies and undermining cooperative efforts between nations to prevent terrorist attacks”).

“Money,” the Court observed, “is fungible.” Id. at 31. There was thus no need for the

district court to respond to the defendants’ assertion that at least some of the money they

sent was used for medical supplies.

       Yet, while the district court’s development and application of its multi-factor test

was unnecessary, its factual findings nonetheless amply satisfied each element of the

offense. The court began by finding that al-Shabaab was designated as a foreign terrorist

                                             16
organization, that it “had engaged and was engaging in terrorist activities at the time of

the events involved in this case,” and that the defendants knew of these facts. It also

found that the defendants were “ardent, committed, and active supporters of

[al-Shabaab].” Indeed, it found that the defendants were “involved in arranging for

representatives or persons associated with [al-Shabaab] to speak to [their] chat room . . .

during which time these [al-Shabaab] members solicited support, including financial

resources.” The court found further that the defendants, as members of the chat room,

were “committed to providing financial contributions approximately monthly for the

benefit of [al-Shabaab]” and that “[t]his money was delivered to persons involved in

[al-Shabaab’s] operations.”     In particular, it found that Jama “personally solicited

contributions,” “monitored whether the individual members had satisfied their monthly

commitments and whether those sums had been successfully transmitted to and received

by [al-Shabaab] contacts,” and served “in the nature of an enforcer by following up with

those . . . who had not paid their monthly commitments.” Dhirane, the court found, came

to play a similar role. The court found that the defendants “associated and coordinated

with other supporters of [al-Shabaab], including Codefendant Mohamed . . . and

Codefendant Abdullahi.”       “All of these other individuals,” it found, “were actively

involved in arranging for and facilitating support for [al-Shabaab].” Finally, the court

found that neither Mohamed nor Abdullahi was involved with or was using the money for

any entity other than al-Shabaab and that the defendants knew this.

      In short, the defendants engaged, over a lengthy period of time, in collecting

monies for the purpose of providing material support to al-Shabaab, which they knew

                                            17
was a terrorist group engaged in military activities, and then in sending those monies to

individuals they knew were associated with al-Shabaab and involved in providing it with

various resources and support. That conduct constitutes the provision of or at least the

attempt to provide material support to al-Shabaab in the form of money. And these facts,

which the defendants do not challenge on appeal, amply satisfy each of the elements for a

conviction under § 2339B. Thus, while we do not subscribe to the analysis conducted by

the district court in response to the defendants’ position that the court had to find the

coconspirators to be part of the subject terrorist organization, we conclude that the court

appropriately found both defendants guilty of violating § 2339B. We therefore affirm.



                                            IV

       Finally, the defendants contend that the district court erred in calculating their

sentencing ranges under the Sentencing Guidelines by applying a two-level enhancement

for providing material support or resources to a terrorist organization “with the intent,

knowledge, or reason to believe they are to be used to commit or assist in the commission

of a violent act.” U.S.S.G. § 2M5.3(b)(1)(E) (emphasis added). They argue that the

enhancement requires a showing of the defendants’ intent or knowledge that “the specific

support [they] provide[] is to be used in the commission of a violent act.” (Quotation

marks omitted).     According to the defendants, the district court’s findings do not

sufficiently specify the linkage between their support and a violent act.

       Section 2M5.3(b)(1)(E), however, does not require, as the defendants seem to be

suggesting, that support be traced to or be designed to lead to a specific act of violence.

                                             18
What it does require is that the defendants be shown to have intended, known, or had

reason to believe that their support would be used to assist in acts of violence by the

terrorist organization.

       In this case, the district court expressly found that al-Shabaab was engaged in

terrorist activities in fighting wars in Somalia and in Kenya and that the defendants

engaged the leaders of al-Shabaab to learn of and respond to specific needs arising “as a

result of [al-Shabaab] military operations.” And the court found that the defendants

“coordinated to some degree their fundraising” with those specific needs. Because the

defendants’ financial support was directed at and designed to support al-Shabaab’s

military operations in fighting a war of terrorism in Somalia and Kenya, we conclude that

the district court had sufficient evidence with which to apply the enhancement under

§ 2M5.3(b)(1)(E).

                                     *      *      *

       The judgments of the district court in convicting and sentencing the defendants are

accordingly affirmed.

                                                                             AFFIRMED




                                           19